 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1651 
IN THE HOUSE OF REPRESENTATIVES 
 
September 23, 2010 
Ms. Loretta Sanchez of California (for herself, Mr. Meeks of New York, Mrs. Napolitano, Mr. Rothman of New Jersey, Mr. Heinrich, Mr. Sires, Mr. Towns, Mr. Hinojosa, Ms. Bordallo, Mr. Pierluisi, Mr. Grijalva, Mr. Donnelly of Indiana, Mr. Pascrell, Mr. Filner, Mr. Schiff, Mr. Sablan, Mr. Garamendi, Mr. Capuano, Ms. Roybal-Allard, and Mr. Polis of Colorado) submitted the following resolution; which was referred to the Committee on Armed Services 
 
RESOLUTION 
Honoring Latinos for their continual service and sacrifice as members of the United States Armed Forces. 
 
 
Whereas Latinos have served in every United States military conflict since the Revolutionary War; 
Whereas 149,411 Latinos are currently serving as active duty members in the United States Armed Services; 
Whereas 80,051 Latinos are currently serving in the United States Reserves; 
Whereas 28,009 Latinos are currently deployed to Iraq and Afghanistan; 
Whereas 466 Latinos have lost their lives in Operation Iraqi Freedom and 2,007 Latinos have been wounded; and 
Whereas 100 Latinos have lost their lives in Operation Enduring Freedom and 408 Latinos have been wounded in action: Now, therefore, be it  
 
That the House of Representatives— 
(1)honors Latinos for their continued service in the United States Armed Forces; 
(2)recognizes the past service of Latino members of the United States Armed Forces who have sacrificed their lives in order to defend the freedom and democracy of the United States; 
(3)commends leading Latino members of the United States Armed Forces for their long-time commitment to securing and defending the United States; 
(4)recognizes the significant role of Latino members of the United States Armed Forces to the success of ongoing military operations; and 
(5)urges the Secretary of Defense to support and encourage the Latino members of the United States Armed Forces and promote leadership amongst them. 
 
